Citation Nr: 0027156	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  95-25 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased (compensable) rating for hearing 
loss of the left ear.


REPRESENTATION

Appellant represented by:	State of Georgia Department of 
Veterans Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1982 to 
August 1985 and from February 1987 to August 1994.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1995 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted a noncompensable 
evaluation for left ear hearing loss, effective August 1994.  
In May 1997, the Board remanded the case because the record 
was unclear regarding whether one or both ears were service 
connected.  The RO subsequently clarified that only the left 
ear is service connected. 

A hearing was held before the RO in Atlanta, Georgia in 
February 1996.  A transcript of the hearing testimony has 
been associated with the claims file.


FINDINGS OF FACT

1.  Evidence of record shows that the appellant's left ear 
hearing loss disability currently is manifested by average 
puretone thresholds of 21.25, with speech recognition on 
the Maryland CNC word list of 100 percent.  Thus, the 
appellant's hearing acuity is found to be level I in the 
left ear.  Essentially similar findings were made on 
earlier examinations.

2. Because the appellant's right ear is non-service-
connected, the appellant's hearing acuity is found to be 
level I in the right ear for the entire time period in 
question.  

3.  Total deafness is not shown in either ear.



CONCLUSION OF LAW

The criteria for a compensable evaluation for hearing loss in 
the left ear have not been met.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2000); 38 C.F.R. § Part 4, Code (DC) 6100 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In 
adjudicating well-grounded claims, the Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The veteran 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  

In this decision, the Board is cognizant of the fact that 
this appeal arises from the appellant's dissatisfaction with 
his initial rating following the grant of service connection 
for left ear hearing loss.  In such a case, the Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (Court) has held that separate or 
"staged" ratings must be assigned where the evidence shows 
varying levels of disability for separate periods of time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, 
the Board finds that the disability has not materially 
changed and that a uniform rating is appropriate.

Hearing loss is the organic impairment of hearing acuity.  
38 C.F.R. § 4.87 (1999).  Under the schedular rating criteria 
that became effective December 18, 1987, the evaluation of 
auditory impairment is based on the results of controlled 
speech discrimination testing together with the average 
hearing threshold level as measured by pure tone audiometry 
tests in the frequencies 1,000, 2,000, 3,000, and 4,000 Hz in 
each ear.  To evaluate the degree of disability from organic 
hearing acuity impairment the rating schedule established 11 
auditory acuity levels from level I, for essentially normal 
hearing acuity, through level XI, for profound deafness.  
38 U.S.C.A. § 1155, 1160 (West 1991); 38 C.F.R. § 4.85 and 
Part 4, DCs 6100 to 6110 (1990).  

It is noted that the rating criteria for diseases of the ear 
and other sense organs were amended in May 1999, effective 
beginning June 10, 1999.  Application of those revised 
criteria yields no change in the zero-percent rating for the 
appellant's hearing loss.  The rating criteria applicable to 
this case were not altered by the amendments.  Neither 
criteria is more favorable to the veteran.

In this case it is noted that the most recent February 1996 
auditory examination resulted in pure thresholds and speech 
discrimination findings that equate under the schedule as 
level I in the left ear.  The appellant had a decibel loss 
average of 21.25 percent, and a 100 percent discrimination 
ability.  Because the appellant's impaired hearing is 
service-connected in only the left ear, in order to determine 
the percentage evaluation from Table VII, the non-service-
connected ear will be assigned a Roman Numeral designation 
for hearing impairment of I (in the absence of complete 
deafness in both ears).  See Boyer v. West, 12 Vet. App. 142 
(1999).  A non-compensable disability rating is assigned for 
hearing loss when hearing acuity is level I for the better 
ear and level I for the poorer ear.  38 C.F.R. § 4.85, 4.87, 
DC 6100.  

It is also noted, on review of the October 1994 VA 
examination that audiometric findings were essentially 
similar.  The appellant's left ear hearing loss disability 
was manifested by average puretone thresholds of 18.75, with 
a speech recognition rating of 100 percent.  This plots out 
to a rating of level I hearing in the left ear.  Thus, the 
noncompensable rating is properly assigned throughout the 
appeal period, as a non-compensable disability rating is 
assigned for hearing loss when hearing acuity is level I for 
the better (non-service connected) ear and level I for the 
poorer ear.  38 C.F.R. § 4.85, 4.87, DC 6100.  Again, there 
was no showing of complete deafness in either ear.

In view of the above, the degree of hearing impairment as 
shown by the evidence does not establish a level of severity 
for which a compensable rating is warranted under the 
applicable law and regulations.  While the Board is 
sympathetic to the appellant's complaints concerning the 
practical difficulties he experiences in everyday life 
secondary to his hearing loss, the Board is constrained by a 
mechanical application of the facts in this case to the 
applicable law and regulations.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).

Finally, there is nothing in the record to suggest such an 
unusual disability picture so as to render application of the 
regular provisions impractical.  It has not been contended or 
otherwise indicated that the hearing loss results in 
hospitalization or other marked interference with employment 
beyond that contemplated by the provisions of the schedule.  
It is not shown that there is actual employment interference.  
As such, further consideration of the provisions of 38 C.F.R. 
§ 3.321 is not indicated.

Since the preponderance of the evidence is against a 
compensable rating, the benefit of the doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b).




	(CONTINUED ON NEXT PAGE)



ORDER

A compensable disability rating for hearing loss in the left 
ear is denied.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals



 

